Smith, J.
(dissenting). In my dissent in a previous trucking case I pointed out that control as a test for the employment relationship was “ambiguous, uncertain, and slippery.” (Pazan v. Unemployment Compensation Commission, 343 Mich 587, 592.) I questioned the relevance of the tort test of control to the relief of the sufferings involved in mass unemployment. I expressed the opinion that the test formulated by the supreme court of the United States (that described, with considerable contraction, as one of “economic reality”) should be employed. Apparently my Brethren were unpersuaded.
We now have another such case. Again we must determine whether the trucker involved is an employee or an independent contractor.
What test are we now using? In my Brother’s opinion the control test described in 27 Am Jur, Independent Contractors, § 7, pp 488, 489 is quoted with *175express approval. The “service-or-product” test applied in Michigan Bulb Company v. Unemployment Compensation Commission, 337 Mich 292, is quoted, without adverse or critical comment. And the case from the United States supreme court which described that court’s rejection of the test of control and its adoption of the test of economic realities resulting from the total situation is quoted at length. United States v. Silk, 331 US 704 (67 S Ct 1463, 91 L Ed 1757). It is impossible for me to ascertain from the opinion of Mr. Justice Kelly what test the Court is now applying.
Is it the control test? Let us turn to the words of the employer himself for his view as to whether •or not he controls these workmen. In his application for determination of employment status we find him making the following answers to questions propounded to him:
“Do you have the right to:
“(a) Determine the time of performance? Yes. “(h) Prescribe the hours during which the individual will perform the service ? Yes.
“(c) Direct, control or supervise the manner in which the services are to he performed? Yes. Explain. This is true in most anything we buy. In construction work, it is necessary to control and direct the various phases in order to get the work stages properly coordinated.”
This was how all of the above worked in actual practice according to one of the truckers:
“They have an officer dispatcher, and they will tell you where to proceed and where to go, and when you arrive there, whatever time he designates, why, from there on the supervisor or the foreman or whoever is on the job takes over and he is the one, and both of us agree on the time and I get my ticket signed at the end of the day as to how much time I put in, ordinarily'.”
*176The record well justifies the summary found in appellant’s brief, pointing out that:
“The company, in the instant case, by means of a dispatcher, shifted the men wherever they were needed on construction jobs. The owner-drivers had no contract for a specified piece of work; they were not employed to deliver 1 load or 2 loads or any defini te number of loads, but they worked by the hour and were merely engaged in hauling dirt, broken concrete, stone, sand or other materials as those materials were furnished for hauling. The company could stop loading at any time it desired and terminate their services in this respect. It controlled the amount of work the owner-drivers could do and, in fact, so far as control was necessary, it was exercised by the company.”
From all of this, we must conclude, from my Brother’s result, not that the employer was in complete control of “the various phases,” and “the manner in which the services” are rendered, but just the opposite: that the employer lacked control over the employee. Just what additional control the employer would exercise over an admitted employee doing this same work is difficult to hypothesize. The employer argues that he had no “control” over the “methods” used by the truckers in doing their work. I have much difficulty with this argument. Not only is it inconsistent with answer (c) above, but I am plagued by this question (unanswered in the record) r How many methods for hauling and dumping truckloads of dirt are there? Is it meant, for instance, that the trucks may be unloaded with shovels, as contrasted with being upended and dumped? But if this (or something like this) is what is meant, what conceivable relationship to the purposes of the act does this factor have?
Ordinarily when a man is told by another what to do and where to go, and may be fired at will, he is *177said to be under tbe control of that other. Apparently not so in this case. What we are here doing (if, in fact, we are employing the control test) is employing a language of our' own (“control”, “methods”), having a secret significance to some of us not shared hy the rest of mankind. Our meanings should be made clear to our people. If all of the above is not control we should tell our people what control really means in order that they may know and govern their conduct accordingly. It must never be forgotten, in the administration of these great humanitarian acts, that we have more than verbal problems, more than an exercise in semantics. We have human beings whose needs are known to our people and whose vividly remembered sufferings during prolonged periods of mass unemployment are never to be repeated. The administration of such an act cannot be made to turn upon such utterly immaterial trivialities as to the “method” used in hauling dirt.
Are we using as a test the criterion employed in the Michigan Bulb Company Case, supra, that between a service and a product? If so, we eagerly embrace worse confusion. The distinction is spurious, the dichotomy false and misleading. It answers nothing, for products result from services. These are not inconsistent concepts for the purposes of this act. In the case before us, the commission argues that a service is involved, i. e., truck driving. The company responds, however, by pointing out that the trucks hired “held so much quantity of dirt, no more' and no less,” aüd that it was “contracting for so much of a quantum to be carried away on an hourly basis.” It seems to point to a product. Which is right ? Does the charwoman render a service (mopping) or sell us a product (a spotless floor) ? Will it depend upon her “method” of mopping? The question always and ever remains, whether the serv*178ice was rendered (or its resulting product furnished) by an employee or by an independent businessman or woman. Tbe service-product test merely restates the problem and solves nothing.
Turning to the Federal test (See United States v. Silk, supra, and cases cited), what relationship between the truckers and the company do we have as a matter of economic reality? That cannot be told from this record. The facts required for the application of such a test have not been developed to the degree necessary for its intelligent application. Accordingly, this judgment of the circuit court should be reversed and the cause remanded to such court with instruction to remand the matter to the employment security commission for further proceedings not inconsistent herewith.
No costs, a public question.
Sharpe, J., concurred with Smith, J.
Black, J., took no part in the decision of this case.